Citation Nr: 0818484	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to January 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision a Department of Veterans Affairs (VA) 
Regional Office (RO).  Pursuant to his request, the veteran 
was afforded a videoconference hearing before the undersigned 
in May 2006, a transcript of which is of record.  Additional 
documentary evidence was received into the record at the time 
of the May 2006 hearing, along with a waiver of initial RO 
consideration of such evidence.  In addition, the veteran's 
motion to advance his appeal on the Board's docket, due to 
his age, was granted during the course of that proceeding.  
In January 2007, the Board reopened the claim and remanded it 
for further development.


FINDINGS OF FACT

1. The veteran's hyperopia with astigmatism is a refractive 
error of the eye. 

2.  Another disability causing the veteran's defective vision 
was not manifested in service, but was initially demonstrated 
years after service; a preponderance of the evidence is 
against a finding that any current disability causing 
defective vision is related to the veteran's military 
service.


CONCLUSION OF LAW

Service connection for defective vision is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 4.9 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter dated in March 
2005.  Although he was provided VCAA notice subsequent to the 
November 2002 rating decision appealed, he is not prejudiced 
by such notice timing defect.  He was notified of VA's duties 
to notify and assist in the development of the claim.  The 
March 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The March 2005 letter also informed the veteran to submit any 
pertinent evidence in his possession.  Furthermore, in a 
January 2007 letter, the veteran was given notice regarding 
ratings and effective dates of awards, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He was given ample time 
to respond and supplement the record.  The claim was then 
readjudicated.  See March 2008 Supplemental Statement of the 
Case (SSOC).

The veteran's service medical records have been secured.  The 
RO obtained all available medical records identified by the 
veteran, and the veteran has undergone a VA examination.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Service Connection for Defective Vision

The veteran maintains that during his active duty in the 
South Pacific, he was given large doses of Atabrine for the 
prevention of malaria.  He maintains that the use of this 
drug caused his current vision problems.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's service medical records show that he wore 
glasses at the time of his entry into service.  They are 
silent for any evidence of use of Atabrine in service, any 
diagnosis of eye disease, or any evidence of eye trauma in 
service.  On separation examination in January 1946, a 
diagnosis of hyperopia with astigmatism was noted.

A February 1959 treatment record from Dr. D.G.V. notes that 
vision was 20/25 in the right eye and 20/40 in the left eye, 
with no significant abnormality seen.  A July 1964 treatment 
record from Dr. C.C.O. notes that vision was 20/30 in the 
right eye and 20/25 in the left eye.  No diagnosis of an eye 
disability was noted.  

A March 1990 letter from the veteran's VA treating physicians 
states that his low vision was due to bullous keratopathy.
In February 1995, Dr. C.C.O. noted that the veteran had been 
a patient at his eye clinic since February 1959.  At that 
time, the veteran reportedly complained of having a viral 
infection two years earlier, with resultant worsening of his 
visual acuity.  His diagnoses included: bilateral cataracts; 
bilateral senile macular degeneration; and bilateral corneal 
dystrophy (bullous keratopathy) and edema.  Dr. C.C.O. noted 
the veteran's contentions that his eye problems began during 
his military service; however, he also noted that medical 
records from that time were not available for his review. 

VA treatment records dated in 1997 note the veteran's history 
of bilateral cataract surgery.  Thereafter, because of 
increasing corneal edema, the veteran underwent bilateral 
corneal transplants.  

In a September 1998 statement, Dr. P.J.O. noted that the 
veteran "has been taking Atabrine over a period of time."  
He had a corneal transplant in which there is edema of the 
cornea and light sensitivity, which results in blurred 
vision.  Dr. P.J.O. stated, "An alternate medication to 
Atabrine without these side effects would be better."

VA operative reports note that the veteran underwent cataract 
extraction and cornea transplant of the right eye in 1998 and 
of the left eye in April 1999.

A September 2000 letter from a treating physician, Dr. S.S., 
speaks to the veteran's history of inservice use of atropine 
and subsequent development of light sensitivity.  Thereafter, 
the veteran developed Fuch's dystrophy (known to have 
photosensitivity as a symptom) and ultimately received a 
bilateral corneal transplant.

A February 2003 VA outpatient treatment record notes a 
clinical impression of a question of retinal toxicity from 
Atabrine.  

Various medical articles, abstracts, and records of Internet 
searches submitted in May 2003 point to possible side effects 
of the use of antimalarial agents, such as quinine and its 
synthetic equivalent, sold under the brand name of Atabrine.  

A May 2003 VA outpatient treatment record notes the veteran's 
history of Atabrine use during World War II "which [the 
veteran] claims affected his vision" in association with 
retinal pigment epithelium changes and peripapillary atrophy.  
Subsequent VA treatment records dated through 2006 show 
severe cystoid macular edema, endothelial corneal dystrophy 
and the veteran's post-corneal transplant status.

A February 2007 VA examination report notes the veteran's 
contention that he developed cystoid macular edema from 
taking Atabrine in service.  On current examination, the 
veteran's best corrected vision was 20/200 in the right eye 
and 20/100+ in the left eye.  Lids and lashes were normal.  
Pupils were small and reactive.  The cornea showed clear 
grafts in position bilaterally.  There were still multiple 
sutures in the right graft.  The right eye had an anterior 
chamber intraocular lens and the left eye had a posterior 
chamber intraocular lens.  Fundus examination showed a 
significant bilateral temporal papillary present.  There was 
mild pigmentation of both maculae.  No holes or detachments 
were seen.  A diagnosis of cystoid macular edema was 
confirmed with the ocular coherence tomography test.  The 
examiner stated that he consulted with another physician and 
"checked about the drug Atabrine in the medical books and 
the side effects are stated as overdose giving yellowing of 
vision and some pigmentary changes in the cornea," which he 
did not see on examination.  The diagnoses were: bilateral 
surgically pseudophakia; status post corneal transplantation, 
bilateral; and bilateral cystoid macular edema.  After 
reviewing the veteran's claims file, the examiner opined that 
there was "absolutely no connection" between the veteran's 
cystoid macular edema and the anti-malarial medication that 
he took in service.  He reasoned that "if the antimalarial 
had been responsible, it would have shown up in 1945 or 
1947."  However, treatment records dated in 1959 and 1964 
note that the veteran had good vision; subsequent records 
note the same findings.  The examiner also noted that the 
veteran has several conditions which predispose to cystoid 
macular edema, including cataract surgery and corneal 
transplantation.  In a February 2007 addendum, the VA 
examiner stated that:

there is no dispute in anyone's mind, and 
mine included, that [the veteran] has 
limited vision.  [B]ut his limited vision 
is because he has Fuch's interthelial 
dystrophy, a hereditary disease, and he 
required cataract surgery and corneal 
transplantation surgery.  So there is no 
doubt that he has a low optimum and 
probably even maybe legally blind vision. 
. . . I explained to the [veteran] again 
that my reading of the literature and 
consultation with [another VA physician] 
two weeks ago is that Atibrene [sic] does 
not cause cystoid macular edema. . . . . 
I again explained to [the veteran] that 
Fuch's corneal dystrophy is a hereditary 
condition and is not, repeat not, caused 
or even worsened by Atibrene [sic]."

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.) 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

After reviewing the evidence of record, the Board finds that 
service connection for defective vision is not warranted.

Service connection for hyperopia with astigmatism, a 
refractive error of the eye, cannot be granted because this 
is one of the specific conditions for which service 
connection is barred by regulation, as it is not considered a 
disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
Hyperopia with astigmatism is not considered a disability 
without evidence of superimposed disease or injury during 
service.  In this case, there is no indication of any 
superimposed disease or injury to the eyes during the 
veteran's active service.

Regarding any other disability causing the veteran's 
defective vision, his service medical records are silent for 
any findings of an acquired disability causing defective 
vision.  There is no post-service medical evidence of an 
acquired eye disability until many years after the veteran's 
discharge.

With respect to the etiology of any current acquired eye 
disability, in September 1998, Dr. P.J.O. noted that the 
veteran had a corneal transplant in which there was edema of 
the cornea and light sensitivity; this resulted in blurred 
vision.  Dr. P.J.O. also seemed to indicate that the veteran 
was still currently taking Atabrine (stating that the veteran 
"has been taking Atabrine over a period of time") and 
opined that "[a]n alternate medication to Atabrine without 
these side effects would be better."  The Board notes, 
however, that there is no indication that Dr. P.J.O. had the 
opportunity to review the veteran's claims file.  The account 
of the veteran's visual problems after taking Atabrine does 
not gain in probative value by virtue of being repeated by a 
physician who otherwise has no knowledge of the history in 
the matter.  LeShore v. Brown, 8 Vet. App. 405 (1995).  

Conversely, the February 2007 VA medical opinion and addendum 
are clearly against the veteran's claim.  The VA physician 
opined that the veteran's current eye problems have no 
connection to the anti-malarial medication that he took in 
service.  The Board finds this opinion to be persuasive 
because it is based on a review of the veteran's pertinent 
history, and review of pertinent medical literature.  
Notably, the VA physician specified reasons for this 
conclusion, including that there was no documented change in 
the veteran's vision as late as 1964, 18 years after service.

The Board has also considered the veteran's statements to the 
effect that his current defective vision was caused by 
medication taken during his military service.  However, as a 
layperson, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  As the preponderance of the evidence is 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for defective vision is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


